DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,764,622 in view of Anderson et al. (Pub No US 2006/0293954). Although the claims at issue are not identical, they are not patentably distinct from each other because at least independent claims 1 and 11 of the instant application captures a broader patentable scope already captured by claim 1 of U.S. Patent No. 10,764,622, except for the first and second advertisements of the plurality of advertisements are addressable advertisements.
Nevertheless, in a similar field of endeavor Anderson discloses that the first and second advertisements of the plurality of advertisements are addressable advertisements (Paragraphs [0077] [0140] figure 15; targeted advertisements assets are addressable assets. Wherein cues corresponding to the first and second targeted advertisements for switching during a break window including multiple breaks, e.g. three breaks; paragraphs [0096] [0166] [0207] figure 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1of U.S. Patent No. 10,764,622 by specifically providing the elements mentioned above, as taught by Anderson, for the predictable result of implementing well-known asset targeting schemes that allow the distribution of advertisement content to potential viewers that have the higher potential for consuming the advertised product, hence increasing profitability for the advertiser.

	A similar analysis applies to dependent claims 2-10 and 12-20, which are similar in scope to claims 1-20 of U.S. Patent No. 10,764,622; if they were combined with the Hawkins et al. (Pub No US 2009/0210901)  in view of Anderson et al. (Pub No US 2006/0293954) references. As shown in the rejection under pre-AIA  35 U.S.C. 103(a).



Claim 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,070,167. Although the claims at issue are not identical, they are not patentably distinct from each other because at least independent claims 1 and 11 of the instant application captures a broader patentable scope already captured by claims 1 and 6 of U.S. Patent No. 10,070,167, as follows:


Claims 1 and 11 of the Instant Application
Claims 1 and 6 of Patent No. 10,070,167
1. A method of switching between addressable advertisements and television programming comprising:
1. A method for inserting advertisements into a digital programming signal received at a receiver, the method comprising:
receiving, by a receiver, a first multiple program transport stream (MPTS), wherein the first MPTS includes a television program and a trigger message; receiving, by the receiver, a second MPTS, wherein the second MPTS includes a plurality of addressable advertisements;
detecting, in the first transport stream, a timing message instructing the receiver to tune to a second transport stream; receiving, from the computing device, the second transport stream in response to the timing message in order to enable display of each segment indicated by the metadata message; 

and in response to determining that the trigger message is a frequency switch trigger message, determining a switching point between a first addressable advertisement and a second addressable advertisement from the plurality of addressable advertisements.

(Claim 6)… and switching to the second plurality of segments of addressable advertisements within the second transport stream to enable display of the second plurality of segments of addressable advertisements.




A similar analysis applies to dependent claims 2-10 and 12-20, which are similar in scope to claims 1-20 of U.S. Patent No. 10,070,167; if they were combined with the Hawkins et al. (Pub No US 2009/0210901)  in view of Anderson et al. (Pub No US 2006/0293954) references. As shown in the rejection under pre-AIA  35 U.S.C. 103(a) of the instant office action.


Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9,473,800. Although the claims at issue are not identical, they are not patentably distinct from each other because at least independent claims 1 and 11 of the instant application captures a broader patentable scope already captured by claims 1 and 11 of U.S. Patent No. 9,473,800, as follows:

Claims 1 and 11 of the Instant Application
Claims 1 and 11 of Patent No. 9,473,800
1. A method of switching between addressable advertisements and television programming comprising:
1. A method for inserting advertisements into a digital programming signal received at a receiver, the method comprising
receiving, by a receiver, a first multiple program transport stream (MPTS), wherein the first MPTS includes a television program and a trigger message; receiving, by the receiver, a second MPTS, wherein the second MPTS includes a plurality of addressable advertisements;
 receiving a plurality of transport streams from a headend, wherein the plurality of transport streams carries a plurality of television programs, a plurality of segments of addressable advertisements, and a plurality of receiver instructions,
and in response to determining that the trigger message is a frequency switch trigger message, determining a switching point between a first addressable advertisement and a second addressable advertisement from the plurality of addressable advertisements.

the receiver uses the metadata messages to indicate the addressable advertisement to be selected from the plurality of addressable advertisements and each of the plurality of segments to be used for the micro switch points;
and determining, based on the relative time position, whether a time position of the one or more segments within the advertising break is correct.

 the receiver uses the marker messages to identify a timeline within the addressable advertising break; and using the plurality of receiver instructions to assemble the addressable advertisement using the plurality of segments of addressable advertisements and switch to the addressable advertisement for the advertising break.


	
A similar analysis applies to dependent claims 2-10 and 12-20, which are similar in scope to claims 1-11 of U.S. Patent No. 9,473,800; if they were combined with the Hawkins et al. (Pub No US 2009/0210901)  in view of Anderson et al. (Pub No US 2006/0293954) references. As shown in the rejection under pre-AIA  35 U.S.C. 103(a) of the instant office action.


Claim 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 8,763,029. Although the claims at issue are not identical, they are not patentably distinct from each other because at least claims 1 and 11 of the instant application captures a broader patentable scope already captured by claims 1 and 11 of U.S. Patent No. 8,763,029, as follows:

Claims 1 and 11 of the Instant Application
Claims 1 and 11 of Patent No. 8,763,029
1. A method of switching between addressable advertisements and television programming comprising:
1. A method for inserting advertisements into a digital programming signal received at a receiver, the method comprising
receiving, by a receiver, a first multiple program transport stream (MPTS), wherein the first MPTS includes a television program and a trigger message; receiving, by the receiver, a second MPTS, wherein the second MPTS includes a plurality of addressable advertisements;
receiving a plurality of transport streams comprising a plurality of receiver instructions from a headend, the plurality of transport streams comprising a plurality of television programs and a separate content feeder transport stream carrying a plurality of segments of addressable advertisements, 

and in response to determining that the trigger message is a frequency switch trigger message, determining a switching point between a first addressable advertisement and a second addressable advertisement from the plurality of addressable advertisements.

 wherein: the plurality of receiver instructions include timing messages, metadata messages relating to plurality of segments of addressable advertisements, and marker messages; the receiver uses the timing messages to indicate when an addressable advertisement is to be displayed for an addressable advertising break; the receiver uses the metadata messages to indicate each of the plurality of segments of addressable advertisements to be assembled as the addressable advertisement;
and determining, based on the relative time position, whether a time position of the one or more segments within the advertising break is correct.

the receiver uses the marker messages to identify a relative time position within the addressable advertising break…


	A similar analysis applies to dependent claims 2-10 and 12-20, which are similar in scope to claims 1-14 of U.S. Patent No. 8,763,029; if they were combined with the Hawkins et al. (Pub No US 2009/0210901)  in view of Anderson et al. (Pub No US 2006/0293954) references. As shown in the rejection under pre-AIA  35 U.S.C. 103(a) of the instant office action.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins et al. (Pub No US 2009/0210901)  in view of Anderson et al. (Pub No US 2006/0293954). Hereinafter, referenced as Hawkins and Anderson, respectively.

Regarding claim 1, Hawkins discloses a method of switching between addressable advertisements and television programming comprising: 
receiving, by a receiver (e.g. viewing unit 107), a first multiple program transport stream (MPTS), wherein the first MPTS includes a television program and a trigger message (Paragraphs [0029] [0030] [0079] figure 8; program stream including trigger 801); 
receiving, by the receiver, a second MPTS, wherein the second MPTS includes a plurality of advertisements (Paragraphs [0029] [0078] figure 1; downloading targeted content, e.g. ads, to the viewing unit 107); 
and in response to determining that the trigger message (e.g. trigger 801) is a frequency switch trigger message, determining a switching point between a first advertisement (e.g. Ad segment 1 for 30 seconds) and a second advertisement (e.g. Ad segment 2 for 30 seconds) from the plurality of advertisements (Paragraphs [0079] [0080] figures 8 and 9; when a trigger is detected by viewing unit 107 the system extracts the data associated with the trigger. This information is used to determine how many commercials are to be played back and how long each commercial should be; using this information, the commercial break can be broken into time segments, e.g. Segments 1, 2 and 3).
However, it is noted that Hawkins is silent to explicitly disclose that the first and second advertisements of the plurality of advertisements are addressable advertisements.
Nevertheless, in a similar field of endeavor Anderson discloses that the first and second advertisements of the plurality of advertisements are addressable advertisements (Paragraphs [0077] [0140] figure 15; targeted advertisements assets are addressable assets. Wherein cues corresponding to the first and second targeted advertisements for switching during a break window including multiple breaks, e.g. three breaks; paragraphs [0096] [0166] [0207] figure 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hawkins by specifically providing the elements mentioned above, as taught by Anderson, for the predictable result of implementing well-known asset targeting schemes that allow the distribution of advertisement content to potential viewers that have the higher potential for consuming the advertised product, hence increasing profitability for the advertiser.

Regarding claim 2, Hawkins and Anderson disclose the method of claim 1; moreover, Hawkins discloses determining a switching point (Paragraphs [0079] [0080] figures 8 and 9; when a trigger is detected by viewing unit 107 the system extracts the data associated with the trigger. This information is used to determine how many commercials are to be played back and how long each commercial should be; using this information, the commercial break can be broken into time segments, e.g. Segments 1, 2 and 3).
However, it is noted that Hawkins is silent to explicitly disclose determining a synchronization point where the audio and video of first addressable advertisement is synchronized with the audio and video of the second addressable advertisement.
Nevertheless, in a similar field of endeavor Anderson discloses determining a synchronization point where the audio and video of first addressable advertisement is synchronized with the audio and video of the second addressable advertisement (Paragraphs [0116] [0117] [0203]; assets, e.g. targeted ads, are time aligned or synchronized with each other and the programming channel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hawkins by specifically providing the elements mentioned above, as taught by Anderson, for the predictable result of providing targeted advertisements that are synchronized with each other and the programming content in order to avoid errors that may cause disruptions in the presentation of the television content to the viewer.

Regarding claim 3, Hawkins and Anderson disclose the method of claim 1; moreover, Hawkins discloses that in response to determining that the trigger message is a switch stream trigger message, determining a switching point between an advertisement, from the plurality of advertisements, and the television program (Paragraphs [0079] [0080] figures 8 and 9; when a trigger is detected by viewing unit 107 the system extracts the data associated with the trigger. This information is used to determine how many commercials are to be played back and how long each commercial should be; using this information, the commercial break can be broken into time segments, e.g. Segments 1, 2 and 3).
However, it is noted that Hawkins is silent to explicitly disclose that the first and second advertisements of the plurality of advertisements are addressable advertisements.
Nevertheless, in a similar field of endeavor Anderson discloses that the first and second advertisements of the plurality of advertisements are addressable advertisements (Paragraphs [0077] [0140] figure 15; targeted advertisements assets are addressable assets. Wherein cues corresponding to the first and second targeted advertisements for switching during a break window including multiple breaks, e.g. three breaks; paragraphs [0096] [0166] [0207] figure 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hawkins by specifically providing the elements mentioned above, as taught by Anderson, for the predictable result of implementing well-known asset targeting schemes that allow the distribution of advertisement content to potential viewers that have the higher potential for consuming the advertised product, hence increasing profitability for the advertiser.

Regarding claim 4, Hawkins and Anderson disclose the method of claim 3; moreover, Hawkins discloses that determining a switching point between an addressable advertisement and the television program comprises: determining whether the currently displayed addressable advertisement is a last advertisement from the plurality of addressable advertisements (Figure 9; segment 3 for a 1 minute long advertisement); and in response to determining that the addressable advertisement is a last advertisement, determining a switching point from the last addressable advertisement back to the television program (Paragraph [0082]; the play-length of the current commercial break time segment is selected and played back to the viewer. This process is repeated for each time segment. At the completion of the commercial break, the system returns to displaying the program content).

Regarding claim 5, Hawkins and Anderson disclose the method of claim 1; moreover, Hawkins discloses that the first MPTS includes a plurality of trigger messages (Paragraphs [0009] [0029] [0079] figures 8 and 9; trigger 801 before program commercial breaks in a plurality of program television content).

Regarding claim 6, Hawkins and Anderson disclose the method of claim 5; moreover, Hawkins discloses that each trigger message, from the plurality of trigger messages, is a frequency switch trigger message or a switch stream trigger message (Paragraphs [0079] [0080] [0082] figures 8 and 9; trigger 801 switching the program stream). Anderson also discloses that each trigger message, from the plurality of trigger messages, is a frequency switch trigger message or a switch stream trigger message (Paragraphs [0250] [0271] figure 15; switching to ad channel).

Regarding claim 7, Hawkins and Anderson disclose the method of claim 1; moreover, Hawkins discloses that the switching point are used by the receiver to transition from a first media segment to a second media segment (Paragraphs [0079] [0080] [0082] figures 8 and 9; trigger 801 switching the program stream to a targeted advertisement).

Regarding claim 8, Hawkins and Anderson disclose the method of claim 7; moreover, Hawkins discloses that the first and the second media segments are selected from a group consisting of: the first media segment relating to the first addressable advertising and the second media segment relating to the second addressable advertising, the first media segment relating to the television program of the first MPTS and the second media segment relating to an advertising from the plurality of advertisements (Paragraphs [0079] [0080] [0082] figures 8 and 9; trigger 801 switching the program stream to a targeted advertisement), and the first media segment relating an addressable advertising from the plurality of addressable advertisements and the second media segment relating to the television program of the first MPTS.
However, it is noted that Hawkins is silent to explicitly disclose that the second media segment of the plurality of advertisements are addressable advertisements.
Nevertheless, in a similar field of endeavor Anderson that the second media segment of the plurality of advertisements are addressable advertisements (Paragraphs [0077] [0140] figure 15; targeted advertisements assets are addressable assets. Wherein cues corresponding to the first and second targeted advertisements for switching during a break window including multiple breaks, e.g. three breaks; paragraphs [0096] [0166] [0207] figure 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hawkins by specifically providing the elements mentioned above, as taught by Anderson, for the predictable result of implementing well-known asset targeting schemes that allow the distribution of advertisement content to potential viewers that have the higher potential for consuming the advertised product, hence increasing profitability for the advertiser.

Regarding claim 9, Hawkins and Anderson disclose the method of claim 8; moreover, Hawkins discloses the receiver switching, based on the switching point, from displaying the first media segment to displaying the second media segment (Paragraphs [0079] [0080] [0082] figures 8 and 9; trigger 801 switching the program stream to a targeted advertisement).


Regarding claims 11 – 19, Hawkins and Anderson disclose all the limitations of claims 11 – 19; therefore, claims 11 – 19 are rejected for the same reasons stated in claims 1-9, respectively.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423